DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-20   allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a  system operable within a computer network environment for compiling a singular video file from user-generated video file fragments for playback in tandem with a context-providing audio file, the system comprising: at least one client, the at least one client being operable to generate at least one video file fragment in tandem with audio file content simultaneously consumable via the at least one client, the at least one video file fragment being generated at a select start time and at a select end time during playback of a select audio file content segment, the audio file content having a unique identifier thereby providing an identifier-affiliated audio file; and a remote service system, the remote service system for compiling the at least one video file fragment into a video file fragment compilation for progressive playback in tandem with audio file content playback based on the select start and end times of the at least one video file fragment as sequentially associated with the 
Identifier-affiliated audio file whereby the video fi le fragment compilation and the identifier-affiliated audio file are synchronized using dynamic playback rates; the unique identifier being abstract and resolvable for allowing the remote services system arid the at least one client to associate the at least one video file fragment with corresponding audio file content across multiple content providers as variously and preferably sourced to multiple clients.
Claim11 recites a method operable within a computer network environment for compiling a singular video file from user-generated video file fragments for playback in tandem with a context-providing audio file, the method comprising the steps of: generating at least one video file fragment via at least one client in tandem with simultaneous audio file content consumption via the at least one client, the at least one video file fragment being generated at a select start time and at a select end time during playback of a select audio file content segment during audio file content consumption, the audio file content having a unique identifier thereby providing an identifier-affiliated audio file; compiling the at least one video file fragment into a video file fragment compilation via a remote service system for playback progression in tandem with playback of the audio file content based on the select start and end time of the at least one video file fragment as sequentially associated with the identifier-affiliated audio file; and synchronizing the video file fragment compilation and the identifier-affiliated audio file using dynamic playback rates, the unique identifier being abstract and resolvable for allowing the remote services system and the at least one client to associate the at least one video file fragment with corresponding audio file content across multiple content providers as variously and preferably sourced to multiple clients.
The closest prior arts, Crosland, Bloch et al, either singularly or in combination fails to anticipate or render the under lined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484